Appeal from a judgment of the County Court of Schenectady County (Harrigan, J.), rendered March 18, 1991, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
*926Upon examining the record and brief submitted in this case, we agree with defense counsel that there are no nonfrivolous issues raised on this appeal. Accordingly, the judgment must be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, P. J., Mikoll, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.